DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.
 
Status of Claims
Claims 1, 4, 8 and 10-20 have been amended
Claims 1-20 are pending in the application and are presented to be examined upon their merits.

Response to Arguments
Regarding 35 U.S.C. 112a- Lack of written description
In regards to 35 U.S.C. 112a lack of written description in regards to the recitation of “identifying sets of questions at a portal…” the Applicant seems to have remove the language of “identifying, via a processor, a first set of questions portal”, as well as, “identifying, via a processor, a second set of questions…” Thus the Applicant’s argument is considered moot. However, further consideration of newly amended claim language under 35 U.S.C. 112a has been provided below. 
Regarding 35 U.S.C. 112b-indefiniteness 
Claim 10 has been amended because it was previously shown to be a hybrid claim and thus indefinite. Further analysis of the claim  is conducted below.


Examiner’s Comments
Intended Use-MPEP 2103 IC
Claim 1 recites, “receiving…indication of a medical order for a patient…;  determining…that a prior authorization request is required by the payor to pay…; populating… in response…required by the payor to pay…based data… and to generate a populated authorization request;…”
Claim 5 recites, “…querying the payor to verify patient coverage…”
Claim 6 recites, “…machine learning to determine a date…”
Claim 7 recites, “…NLP algorithms to address…”
Claims 8 and 10  recites, similar to claim 1.
Claim 12 recites, “…further comprises code to cause the one or more processors to:  perform…”
Claim 14 recites, “…comprises code to cause the one or more processors…”

“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lack of Algorithm-MPEP 2161.01 I
Claim 1 recites, “receiving,…medical order associated with a medical code;… determining,…authorization request is required by the payor…”
The specification of [0003] each insurance company may have a different process and 
require different information in order to approve or reject authorization, meaning payment will not be made without authorization. It can be difficult to obtain the information required and properly submit it to the insurance company or companies. Many times, various medical codes may be required that may or may not be in the created order.” It is unclear what is required that the medical order is associated with a medical code.
“In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP 2161.01 I


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692